Elliott, J.
This is an action on the bond of an administrator..
The special finding states that the administrator sold the personal property of the intestate and took in payment promissory notes executed by insolvent principals and sureties. Under the provisions of section 2303, R. S. 1881, the appellants are liable. That section requires, the administrator to show that he used “ due care and caution in taking such note or obligation,” and thus casts upon him the burden of showing that he was careful and diligent.
The court did right in charging the administrator with interest, for he lost to the estate the principal and interest by accepting the obligations of insolvent persons.
There was certainly no error of which appellants can complain in the order of the court directing that the claims against insolvent debtors be turned over to him.
Judgment affirmed.